Citation Nr: 1146598	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  07-21 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable evaluation for night blindness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to January 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

The Veteran testified before the undersigned Acting Veterans Law Judge at the RO in June 2008.  A transcript of the hearing has been associated with the claims file.  

In August 2008, the Board remanded this issue for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his night blindness is more disabling than currently evaluated.  

After the August 2008 Board remand, additional VA treatment records were obtained.  VA outpatient treatment records from August and September 2010 indicate that Humphrey visual field testing was performed on August 3, 2010.  Notably, an August 2010 treatment record suggests that there may have been a progression shown by the test results.  As these test results may be relevant to the claim and have not been associated with the claims file, they should be obtained.  Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

This case was previously remanded by the Board in part so that the Veteran could be afforded a VA examination and a medical opinion could be obtained.  A VA ophthalmologic examination was performed in February 2009.  While the report of this examination was not type-written it is legible.  The examiner noted that electrophysiological testing would be helpful in the evaluation.  Electroretinogram (ERG) testing was subsequently performed and the results reviewed by the examiner.  The testing was suggestive of rod cone dystrophy but inconclusive and correlation with clinical findings was suggested.  The examiner discussed the testing results with the physician who did the readings.  The physician suggested a repeat ERG in 6 months.  The claims file indicates that subsequent ERG testing was scheduled but the Veteran did not report for the testing.  It is noted that this testing was outsourced from VA.  On remand, the Veteran should be asked if he is now willing to report for additional ERG testing, and if so, such should be scheduled.  

After the above information has been assembled, another VA opinion should be obtained, preferably from the practitioner who previously examined the Veteran.  Specific instructions to the examiner are detailed below.  

Finally, the Board notes that the criteria for evaluating the eye were amended, effective December 10, 2008.  See 73 Fed. Reg. 66,543 (2008).  The claim should be adjudicated considering the criteria in effect both prior to and after December 10, 2008.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant treatment records from the VA Medical Center in Little Rock, Arkansas dating since September 2010.  Also, obtain the August 3, 2010 VA report of Humphrey visual field testing.  

2.  Ask the Veteran if he is willing to report for additional ERG testing.  If he indicates willingness to report, schedule the Veteran for such testing using the usual procedures.  

3.  After the development requested above has been completed to the extent possible, return the Veteran's claims file to the examiner who conducted the February 2009 VA ophthalmology examination (and provided subsequent opinions), if available, to address the following after review of the entire claims file:  What are the manifestation of the Veteran's service-connected night blindness?  Please discuss the impact of the Veteran's night blindness on his daily functioning, to include an opinion regarding the effect of the disability on his ability to obtain and retain employment.  

The examiner is also asked to identify the following acronyms: "RE" (given as an impression on VA ophthalmology reports dated January 2010, August 2010, and September 2010); early "NS" (given as a diagnosis during a June 2006 VA examination).  

A complete rationale for all opinions expressed should be provided.  If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.  The examiner is asked to prepare a type-written report.

4.  The RO should then review the claims folder to ensure that all development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  In determining the proper disability rating, the diagnostic criteria for evaluating disabilities of the eye prior to and after December 12, 2008 should be considered.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  
	
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


